  Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 1 of 9 PageID #:1246




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


JAMES STEWART,

       Plaintiff,                            No. 18-cv-03916

              v.                             Judge John F. Kness

CREDIT CONTROL, LLC;
RESURGENT CAPITAL SERVICES,
L.P.; EXPERIAN INFORMATION
SOLUTIONS, INC.; and LVNV
FUNDING, LLC.

       Defendants.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff James Stewart, acting pro se, brought this multi-count lawsuit on

June 5, 2018 against Credit Control, LLC (“Credit Control”), Resurgent Capital

Services, L.P. (“Resurgent”), Experian Information Solutions, Inc, and LVNV

Funding, LLC (“LVNV”), alleging violations of the Fair Credit Reporting Act, 15

U.S.C. § 1681, et seq. (against all defendants) and violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (against LVNV only). See generally

Dkt. 1; Dkt. 40. The previously assigned district judge referred this matter to

Magistrate Judge Michael Mason for discovery supervision, and the case was later

reassigned to Magistrate Judge Jeffrey Cummings. Dkt. 66; Dkt. 67.

      On February 19, 2020, LVNV and Resurgent filed a motion for sanctions and

asked that this case be dismissed with prejudice considering Stewart’s alleged failure
     Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 2 of 9 PageID #:1247




to permit discovery. Dkt. 162. LVNV and Resurgent also requested attorney’s fees for

both the instant motion for sanctions and for an earlier motion for sanctions, as well

as costs related to the court reporter for Stewart’s court-ordered deposition at which

he failed to appear. Id. at 3. On June 5, 2020, Judge Cummings entered a thorough

report and recommendation and concluded that this case should be dismissed with

prejudice pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v) for failure to permit discovery.

Dkt. 199. Pursuant to Fed. R. Civ. P. 72, Stewart filed objections to the report and

recommendation on June 22, 2020. Dkt. 203. For the following reasons, the Court

overrules the objections and adopts the report and recommendation in its entirety.

I.      LEGAL STANDARD

        Any review of a magistrate judge’s report and recommendation falls under

Rule 72 of the Federal Rules of Civil Procedure, which provides for de novo review by

the district judge:

        The district judge must determine de novo any part of the magistrate
        judge’s disposition that has been properly objected to. The district judge
        may accept, reject, or modify the recommended disposition; receive
        further evidence; or return the matter to the magistrate judge with
        instructions.

Fed. R. Civ. P. 72(b)(3). De novo review requires the Court to give fresh consideration

to the issues about which specific objections were made and to reach a decision “based

on an independent review of the evidence and arguments without giving any

presumptive weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank,

725 F.3d 651, 661 (7th Cir. 2013). But “[b]eing persuaded by the magistrate judge’s

reasoning, even after reviewing the case independently, is perfectly consistent with

de novo review.” Id.


                                            2
      Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 3 of 9 PageID #:1248




         For any parts of a report and recommendation to which a party does not object

or only partially objects, the district court judge “reviews those unobjected portions

for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). Under

the clear error standard, the district judge “can overturn the magistrate judge’s ruling

only if the district court is left with the definite and firm conviction that a mistake

has been made.” Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926, 943 (7th Cir.

1997).

II.      ANALYSIS

         At the outset, the Court notes that Stewart’s objections to the report and

recommendation were untimely. The report and recommendation specifically advised

Stewart of the rules governing reports and recommendations, including the specific

rule that objections must be filed within 14 days from the date the report was issued.

Dkt. 199 at 16. Judge Cummings’s June 5, 2020 docket entry even specifically advised

Stewart that his objections were “due by 6/19/2020[.]” Id. Nevertheless, Stewart did

not file his objections until June 22, 2020—three days after the deadline set forth in

Rule 72. See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served with a copy

of the recommended disposition, a party may serve and file specific written objections

to the proposed findings and recommendations”). Despite Stewart’s untimeliness, the

Court accepted the filing primarily out of deference to Stewart’s pro se status. Dkt.

210.

         Stewart filed seventeen pages of objections. Dkt. 203. Although he appears to

have tied his objections to specific paragraphs in the report and recommendation, it




                                           3
   Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 4 of 9 PageID #:1249




is difficult for the Court to parse the specific nature and context of all his objections.

It appears that Stewart’s main objection, which he repeats no fewer than 13 times, is

that it would be improper to dismiss his case for failure to appear at his deposition

because giving deposition testimony would violate his Fifth Amendment right not to

serve as “witness against himself.” See, e.g., id. at 1.

      This objection is without merit and is overruled. The Fifth Amendment states

that no person “shall be compelled in any criminal case to be a witness against

himself’[.]” U.S. Const. amend. V. A deponent may assert this right to remain silent

in a civil deposition if his answer may incriminate him in a future criminal

proceeding. Kastigar v. United States, 406 U.S. 441, 444–45 (1972). The Fifth

Amendment does not, however, normally allow a plaintiff to avoid his own deposition

in his own civil case. “Given liberal federal discovery rules, the inapplicability of the

Fifth Amendment’s protection against self-incrimination, and the need to prove their

case, civil litigants almost always must testify in depositions.” Green v. Bock Laundry

Mach. Co., 490 U.S. 504, 510 (1989). A “plaintiff who retreats under the cloak of the

Fifth Amendment cannot hope to gain an unequal advantage against the party he

has chosen to sue. To hold otherwise . . . would enable [a] plaintiff to use his Fifth

Amendment shield as a sword.” Wehling v. Columbia Broad. Sys., 608 F.2d 1084,

1087 (5th Cir. 1979).

      While it may sometimes be proper for a deponent to invoke the Fifth

Amendment in a civil deposition, the Court would only be able to make that

assessment if Stewart had actually appeared for his deposition and invoked the




                                            4
   Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 5 of 9 PageID #:1250




privilege in response to a specific question. The Court cannot rule on whether a

deponent’s answer to a question might be incriminating except in the context of an

actual, propounded question. See Estelle v. Smith, 451 U.S. 454, 462 (1981)

(availability of the privilege turns on nature of the statement and the exposure it

invites). Because Stewart never appeared for his deposition, he was never asked any

specific questions that may have warranted the invocation of the Fifth Amendment.

Stewart may not invoke the Fifth Amendment as a “shield and sword” to avoid

testifying at his own deposition in a civil case he chose to bring.

      More broadly, Stewart’s invocation of the Fifth Amendment at this late stage

of the litigation smacks of a last-ditch effort to save his case from dismissal. The Court

has serious doubts about the validity of Stewart’s Fifth Amendment concerns,

especially considering he has raised this argument for the first time in his objections

to the magistrate judge’s report and recommendation. If Stewart truly had Fifth

Amendment concerns—and there has been no suggestion in this case thus far that

Stewart faces potential criminal jeopardy—he should have brought those concerns to

the attention of the magistrate judge at one of the many status hearings held in the

past year.

      Stewart also appears to object to the report and recommendation on the

grounds that dismissal of his case would be an “extreme” measure given his pro se

status. This objection also fails. As discussed in detail in the report and

recommendation, the court ordered Stewart on July 30, 2019 to appear for his

deposition no later than August 30, 2019. Dkt. 127. Stewart, apparently in search of




                                            5
  Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 6 of 9 PageID #:1251




an attorney to represent him at that deposition, declined to appear. Dkt. 199 at 4.

The court gave Stewart until October 31, 2019 to find an attorney and clearly warned

him that, even if he did not find counsel to represent him, he would still be required

to appear at his deposition. Dkt. 177 at 6. The court then ordered Stewart to be

deposed on December 3, 2019. Dkt. 141. For the second time, Stewart disregarded the

Court’s order and declined to appear. Dkt. 143, Ex B. Defendants moved for sanctions,

but the court denied the motion and granted Stewart one last chance to appear for

his deposition within 21 days. Dkt. 178 at 13-14. The court made clear to Stewart

that if he failed to appear a third time, there would be “severe consequences up to

and including the dismissal of [his] case[.]” Id. at 12. The court also issued a written

order again warning him that failure to appear could result in the dismissal of his

case. Dkt. 159. Stewart nonetheless chose to defy the court’s order and failed to

appear for a third time. See Dkt. 199 at 7-8.

      Based on a thorough analysis of applicable law, Judge Cummings concluded

that Stewart’s history of blatant and repeated disregard for multiple court orders

directing him to appear for his deposition warranted dismissal of his case with

prejudice under Rule 37(b)(2)(A)(v). Based upon its de novo review of Judge

Cummings’s report and recommendation, the Court agrees with his conclusion. As

the Seventh Circuit recently instructed, a plaintiff’s “willful failure to appear at his

deposition [is] cause enough” to justify dismissal with prejudice. Cartwright v. Silver

Cross Hosp., No. 19-2595, —F. 3d.—, 2020 WL 3287021, at *3 (7th Cir. June 18, 2020)

(citing Collins v. Illinois, 554 F.3d 693, 696–97 (7th Cir. 2009)). In direct defiance of




                                           6
   Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 7 of 9 PageID #:1252




the court’s orders, Stewart failed to appear at his deposition three times. Even though

Stewart appears pro se, such willful disregard of the court’s orders cannot be

tolerated.

      Finally, to the extent that Stewart claims in his objections that the other

parties’ alleged discovery violations—such as LVNV’s alleged failure to produce the

“forward flow agreement” document he requested, see, e.g., Dkt. 203 at 4—gave him

a valid reason to ignore the court’s order to appear at his deposition, the Court finds

those excuses unavailing as well. Judge Cummings addressed these discovery

concerns at length in his report and recommendation (which, as noted, the Court has

reviewed de novo and adopts in full). But even after the magistrate judge

recommended dismissal with prejudice and explained to Stewart in great detail why

his discovery objections were not a valid reason to avoid his deposition, Stewart still

clearly believes that his case should not be dismissed because Defendants allegedly

did not provide the discovery he asked for. In Stewart’s recent response in opposition

to Credit Control’s motion to dismiss, Stewart rehashes these infirm arguments yet

again despite Judge Cummings’s previous rulings. See Dkt. 211. Far from calling into

doubt the recommended sanction of dismissal, Stewart’s headstrong conduct proves

just the opposite: that no sanction short of dismissal with prejudice will put these

issues to rest and permit Defendants the discovery to which they are manifestly

entitled.




                                          7
   Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 8 of 9 PageID #:1253




III.     CONCLUSION

         Having carefully reviewed the thorough report and recommendation prepared

by Judge Cummings (Dkt. 199), the Court adopts the report and recommendation in

its entirety and accepts the recommended disposition. In so doing, the Court

acknowledges the caution of the Court of Appeals that dismissal with prejudice is a

“harsh sanction” that should only be used “when there is a clear record of delay or

contumacious conduct[.]” Webber v. Eye Corp., 721 F.2d 1067, 1069 (7th Cir. 1983).

Having conducted its own de novo review, the Court is confident that this is one of

those cases with such a clear record of contumacious conduct: Stewart’s behavior—

specifically, his willful disregard of multiple court orders requiring him to give

deposition testimony—justifies dismissal with prejudice under Rule 37(b)(2)(A)(v).

This is so in spite of Stewart’s pro se status, for “even those who are pro se must

follow court rules and directives.” McInnis v. Duncan, 697 F.3d 661, 665 (7th Cir.

2012).

         Defendants’ motion for sanctions (Dkt. 162) is granted in part and denied in

part. The Court dismisses this case with prejudice but denies Defendants’ request for

fees. Each party shall bear its own costs. If Stewart wishes to appeal, he must file a

notice of appeal with this Court within thirty days of the entry of judgment, see Fed.

R. App. P. 4(a)(1), and must pay the $505 appellate filing fee. See Evans v. Ill. Dep’t

of Corr., 150 F.3d 810, 812 (7th Cir. 1998). Defendant Credit Control, LLC’s motion

to dismiss (Dkt. 201) is denied as moot. Civil case terminated.




                                           8
  Case: 1:18-cv-03916 Document #: 213 Filed: 07/07/20 Page 9 of 9 PageID #:1254




SO ORDERED in No. 18-cv-03916.


Date: July 7, 2020
                                           JOHN F. KNESS
                                           United States District Judge




                                       9
